Citation Nr: 1825835	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 703	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUES

1. Entitlement to service connection for hypertension, claimed as secondary to service-connected post-traumatic stress disorder (PTSD) with adjustment disorder with mixed anxiety and depressed mood. 

2. Entitlement to service connection for left ventricle hypertrophy (LVH), claimed as secondary to service-connected PTSD with adjustment disorder with mixed anxiety and depressed mood.

3. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected PTSD with adjustment disorder with mixed anxiety and depressed mood and as secondary to hypertension. 

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for erectile dysfunction and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD with adjustment disorder with mixed anxiety and depressed mood.

2. The evidence is in relative equipoise as to whether the Veteran's LVH is caused or aggravated by his service-connected PTSD with adjustment disorder with mixed anxiety and depressed mood.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2. The criteria for service connection for a LVH have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. § 3.159.  Regarding the claims for hypertension and LVH, any error in notice or assistance is harmless given the favorable determinations.

B.  Legal Criteria and Analysis

The Veteran has specifically alleged that his hypertension and LVH are secondary to his service-connected psychiatric disability.  He has not alleged that the disabilities are directly related to his service and the record does not raise such theories.  Additionally, since his claims are being granted based on a secondary service connection theory of entitlement, no further discussion is required regarding direct service connection.

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

1. Hypertension

The Veteran contends his hypertension is the result of his service-connected psychiatric disorder.  See September 2014 Notice of Disagreement.

The Veteran was diagnosed with hypertension; thus, there is current disability.  See July 2014 VA examination.  The Veteran is service connected for PTSD with adjustment disorder with mixed anxiety and depressed mood.  See January 2014 Rating Decision.  What remains to be established is whether there is a relationship between the Veteran's service-connected disability and his hypertension.  

A January 2014 VA examiner opined that the Veteran's hypertension is less likely than not due to or the result of the Veteran's service-connected psychiatric disorder.  In offering this opinion, the examiner did not review the Veteran's entire claims file, but limited review to the Veteran's VA medical records.  Additionally, the examiner did not provide an opinion on whether the Veteran's psychiatric disorder aggravated his hypertension.  The rationale provided by the examiner was that there is no medical literature that states PTSD causes hypertension.  

A February 2015 opinion from Dr. M.P. states that the Veteran's hypertension is more likely than not caused, or at least severely aggravated, by his PTSD.  Dr. M.P. reported that medical literature indicates that cardiovascular risk factors, including hypertension are more common among individuals with PTSD.  Dr. M.P. elaborated that studies indicate that PTSD causes the body to release stress hormones, which in turn results in inflammation and damages the arteries and the cardiovascular system.  Dr. M.P. noted that these studies indicate that stress can reduce the amount of cortisol in the body, and cortisol fights inflammation.  

The Board concludes that the evidence is in relative equipoise as to whether the Veteran's hypertension is caused or aggravated by his service-connected PTSD with adjustment disorder with mixed anxiety and depressed mood.  In reaching this conclusion, the Board assigns substantial weight of probative value to Dr. M.P.'s nexus opinion because the physician's opinion is well-reasoned and provides a clear rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board affords the January 2014 VA examiner's nexus opinion no weight of probative value.  The examiner did not provide an opinion on whether the Veteran's psychiatric disorder aggravated the Veteran's hypertension.  The examiner also did not review the Veteran's entire claims file.  Additionally, the examiner's opinion is conclusory and lacks a well-reasoned rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

As such, the Board finds that the evidence of record is at least in equipoise as to whether there is a nexus between the Veteran's hypertension and his service-connected PTSD with adjustment disorder with mixed anxiety and depressed mood.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  Thus, service connection for hypertension is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

2. LVH

The Veteran contends his LVH is the result of his service-connected PTSD with adjustment disorder with mixed anxiety and depressed mood or his hypertension.  See September 2014 NOD. 

The Veteran was diagnosed with LVH; thus, there is current disability.  See March 2014 Tri City Cardiology Letter and February 2015 opinion from Dr. M.P.  The Veteran is serviced connected for PTSD with adjustment disorder with mixed anxiety and depressed mood.  See January 2014 Rating Decision.  What remains to be established is whether there is a relationship between the Veteran's service-connected disability and his LVH.  
VA did not provide the Veteran with an examination to determine the relationship between his psychiatric disorder and his LVH.  However, a February 2015 opinion from Dr. M.P. states that the Veteran's LVH is more likely than not caused, or at least severely aggravated, by his PTSD.  Dr. M.P. reported that medical literature indicates that cardiovascular risk factors are more common among individuals with PTSD.  Dr. M.P. elaborated that studies indicate that PTSD causes the body to release stress hormones, which lead to inflammation and damage the arteries and the cardiovascular system.  Dr. M.P. noted that these studies indicate that stress can reduce the amount of cortisol in the body, and explained that cortisol is a hormone that fights inflammation.  

The Board concludes that the evidence is in relative equipoise as to whether the Veteran's LVH is caused or aggravated by his service-connected psychiatric disorder.  In reaching this conclusion, the Board assigns substantial weight of probative value to Dr. M.P.'s nexus opinion because the physician's opinion is well-reasoned and provides a clear rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As such, the Board finds that the evidence of record is at least in equipoise as to whether there is a nexus between the Veteran's LVH and his service-connected PTSD with adjustment disorder with mixed anxiety and depressed mood.  In such cases, all reasonable doubt is resolved in favor of the Veteran.  Thus, service connection for LVH is granted.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension is granted. 

Service connection for LVH is granted.



REMAND

A. Erectile Dysfunction

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).   A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In the present case, the record contains a July 2014 Disability Benefits Questionnaire (DBQ).  The Board finds the July 2014 DBQ is inadequate.  The examiner diagnosed the Veteran with erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was less likely than not (less than 50 percent probability) caused by his PTSD.  As rationale, the examiner stated the Veteran was not on any medication for PTSD that could cause erectile dysfunction.  The examiner did not review the Veteran's entire claims file in providing this opinion but limited review to the Veteran's VA medical records.  Also, the examiner did not provide an opinion on whether the Veteran's service-connected disability aggravated his erectile dysfunction.  The Board finds this opinion to be inadequate as it lacks a sufficient rationale and the examiner did not review the Veteran's entire claims file and did not provide an opinion on aggravation.  Moreover, as a result of the above decision, the Veteran is now service-connected for hypertension and LVH.  Hence, it is necessary to obtain an opinion as to whether hypertension or LVH causes or aggravates the Veteran's erectile dysfunction.     

B. TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the implementation of the award of service connection for hypertension and LVH.  Moreover, additional development, explained below, is needed before the Veteran's TDIU claim can be adjudicated.  Thus, a remand is necessary.  

1. VA Treatment Records 

The Veteran's claims file indicates that not all of the Veteran's VA medical records have been associated with his claims file.  For example, a January 2014 Rating Decision notes that the Veteran's VA treatment records from December 2002 through December 2013 were reviewed electronically.  However, most of these records do not appear to be associated with the Veteran's claims file.  Likewise, an October 2014, Statement of the Case (SOC) indicates that VA medical records from December 2002 to October 2014 were reviewed, but most of these records are not associated with the claims file.  The record appears to only contain VA treatment records from February 2013 to March 2014.  Thus, on remand all outstanding VA treatment records should be obtained and associated with the claims file.   

2. Private Treatment Records

The record reflects that the Veteran has been treated for PTSD by Dr. M.K. at Psychiatric Centers.  See March 2014 Letter.  The record also reflects that the Veteran has been treated at Tri-City Cardiology and Arrhythmia.  See April 2014 Authorization for Release.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all outstanding VA treatment records. 

2. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include records from Dr. M.K. and Tri-City Cardiology and Arrhythmia.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources. 

3. If any records requested in items (1) or (2) are not available, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

4. After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's erectile dysfunction.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.

After examination of the Veteran and review of the claims file, the examiner should provide an opinion on the following questions:

A) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused by the Veteran's service-connected PTSD with adjustment disorder with mixed anxiety and depressed mood, hypertension, or LVH (including any medications taken for the service-connected conditions)?

B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's service-connected PTSD with adjustment disorder with mixed anxiety and depressed mood, hypertension, or LVH (including any medications taken for the service-connected conditions)?

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims, including TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


